DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jason Keith on January 27, 2022.
The application has been amended as follows: 
1.	(Currently Amended) A method of tracking a plurality of objects, wherein the objects are nematode worms, comprising:
focusing an image of the objects on an imaging element using an optical system;
capturing image frames of the objects using the imaging element comprising a plurality of pixels;
measuring at least one characteristic of the objects from the captured image using an image processor;
wherein a field of view of the optical system is set to be the widest field of view for which the image processor is able to measure the at least one characteristic, and the field of view is determined based on the average size of the objects and a predefined minimum resolution required for the image processor to measure the at least one characteristic; and
wherein the at least one characteristic comprises one or more of: bends per minute, bending amplitude, length, translational speed and paralysis rate.

2.	(Currently Amended) The method of claim 1, wherein the at least one characteristic comprises bends per minute.

3.	(Cancelled)

4.	(Currently Amended) The method of claim 1, wherein the at least one characteristic comprises [[is]] length and/or translational speed and the predefined resolution is the resolution at which the objects are still detectable by the image processor.

5.	(Currently Amended) The method of claim 1, wherein the at least one characteristic comprises [[is]] bending amplitude and/or bends per minute and the bending is calculated based on an eccentricity of the objects, and the predefined resolution is the resolution at which the total error in the characteristic is at a minimum.

6.	(Original) The method of claim 5, wherein the error minimum is determined based on the error on eccentricity caused by pixelisation of the object by the image processor.

7.	(Currently Amended) The method of claim [[3]]1, wherein the predefined resolution corresponds to a smallest dimension of the object having a length between 0.5 pixels and 1.5 pixels.

8.	(Currently Amended) The method of claim [[3]]1, wherein the predefined resolution corresponds to a smallest dimension of the object having a length of 1 pixel.

9.	(Cancelled)

10.	(Previously Presented) The method of claim 1 wherein the objects are Caenorhabditis elegans.

11.	(Previously Presented) The method of claim 1 further comprising preparing a sample of nematode worms:


12.	(Cancelled) 

13.	(Previously Presented) The method of claim 11, wherein the liquid is sprayed using an aerosol nebuliser.

14-28.	(Cancelled) 

29. 	(Previously Presented) The method of claim 1, wherein the at least one characteristic comprises bending amplitude.

30.	(Previously Presented) The method of claim 1, wherein the at least one characteristic comprises length.

31.	(Previously Presented) The method of claim 1, wherein the at least one characteristic comprises translational speed.

32.	(Previously Presented) The method of claim 1, wherein the at least one characteristic comprises paralysis rate.

33.	(Previously Presented) The method of claim 1, wherein measuring at least one characteristic comprises:
	removing a background signal from captured images;
	detecting the objects; and
	tracking the objects across frames.

34.	(Currently Amended) The method of claim 1, wherein 

35.	(Previously Presented) The method of claim 1, wherein the nematode worms are provided on a 20 cm Petri dish or similar size sample holder.

36.	(Previously Presented) The method of claim 1, wherein data for around 1000-5000 nematode worms is obtained in a single screening.


Allowable Subject Matter

Claims 1, 2, 4-8, 10, 11, 13, 29-36 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 01/13/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on 7:30 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647